The matters presented by this appeal were fully considered and decided by the opinion of the Chief Justice and by the concurring opinion of Mr. Justice Bouldin in the original decision, and on application for rehearing, in the case of D. T. McCall et al. v. Automatic Voting Machine Corp., ante, p. 10, 180 So. 695.
The decision, therefore, in said case is decisive of the questions presented by this appeal, and a further discussion at this time of the matters involved herein would serve no useful purpose.
The judgment of the circuit court is reversed, and a judgment here entered granting injunctive relief prayed for by appellant.
Reversed and rendered.
ANDERSON, C. J., and BOULDIN and BROWN, JJ., concur.
GARDNER, FOSTER, and KNIGHT, JJ., dissent. *Page 700